Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated April 6, 1976 and made after a hearing, which dismissed petitioner from his position as a motorman. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In view of petitioner’s past record, the penalty of dismissal was not excessive. We have considered petitioner’s other arguments and find them to be without merit. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.